PER CURIAM.
We affirm the final order of dismissal under review without prejudice to the appellant (a) to raise any defenses he wishes in the event Dade County brings a criminal or civil action against him for his failure to remove the screened porch at his residence, or (b) to file a new civil action against the appellees raising different legal theories for relief than those urged in the complaint filed in this action. As previously stated, we agree with the trial court that no cognizable cause of action against any of the appellees has been pled; moreover, the trial court was not, as urged, required to grant the appellant oral argument on the appellees’ motions to dismiss. See, e.g., United States v. One 1974 Porsche 911-S Vehicle Identification No. 9114102550, 682 F.2d 283, 286-87 (1st Cir.1982); Philbrick v. City, of Miami Beach, 147 Fla. 538, 3 So.2d 144 (1941); Richter v. Palm Beach-Martin County Medical Center Hosp., Inc., 434 So.2d 55 (Fla. 4th DCA 1983); Ankers v. District School Bd. of Pasco County, 406 So.2d 72, 73 (Fla. 2d DCA 1981); § 33-202.3(t)(2), Code of Metro.Dade County Fla.
AFFIRMED.